

116 S2250 IS: America's College Promise Act of 2019
U.S. Senate
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2250IN THE SENATE OF THE UNITED STATESJuly 24, 2019Ms. Baldwin (for herself, Mr. Leahy, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to establish State and Indian tribe grants for community
			 colleges and grants for Historically Black Colleges and Universities,
			 Tribal Colleges and Universities, and Minority-Serving Institutions, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the America's College Promise Act of 2019. 2.Program authorizedTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following:
			
				JAmerica’s College Promise Federal-State Partnership
					1State and Indian Tribe Grants for Community Colleges
 499A.In generalFrom amounts appropriated under section 499G for any fiscal year, the Secretary shall award grants to eligible States and Indian tribes to pay the Federal share of expenditures needed to carry out the activities and services described in section 499E.
						499B.Federal share; non-Federal share
							(a)Federal share
 (1)FormulaSubject to paragraph (2), the Federal share of a grant under this subpart shall be based on a formula, determined by the Secretary, that—
 (A)accounts for the State or Indian tribe’s share of eligible students; (B)accounts for the ratio between a State or Indian tribe’s funding per full-time equivalent (FTE) student at public colleges and universities and the average net price at State public four-year colleges and universities, in such a way as to reward States that keep net prices for students low while maintaining their investment in higher education; and
 (C)provides, for each eligible student in the State or Indian tribe, a per-student amount that is at least 75 percent of—
 (i)for the 2020–2021 award year, the average resident community college tuition and fees per student in all States for the most recent year for which data are available; and
 (ii)for each subsequent award year, the amount determined under this clause for the preceding award year, increased by the lesser of—
 (I)a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) since the date of such determination; or
 (II)3 percent. (2)Exception for certain Indian tribesIn any case in which not less than 75 percent of the students at the community colleges operated or controlled by an Indian tribe are low-income students, the amount of the Federal share for such Indian tribe shall be not less than 95 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges.
								(b)State or tribal share
								(1)Formula
 (A)In generalThe State or tribal share of a grant under this subpart for each fiscal year shall be the amount needed to pay 25 percent of the average community college resident tuition and fees per student in all States in the 2020–2021 award year for all eligible students in the State or Indian tribe, respectively, for such fiscal year, except as provided in subparagraph (B).
 (B)Exception for certain indian tribesIn the case of an Indian tribe described in subsection (a)(2), the amount of such Indian tribe’s tribal share shall not exceed 5 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges.
 (2)Need-based aidA State or Indian tribe may include, as part of the State or tribal share, any need-based financial aid that—
 (A)is provided from State or tribal funds to an eligible student; and (B)may be used by such student to pay costs of attendance other than tuition and fees.
 (3)No in-kind contributionsA State or Indian tribe shall not include in-kind contributions for purposes of the State or tribal share described in paragraph (1).
								(c)Determining number of eligible students
 (1)In generalThe Secretary of Education shall develop and implement a process for accurately estimating the number of eligible students in a State or Indian tribe for purposes of subsection (a) and (b).
 (2)Initial determinationFor the first year for which grants are awarded under this subpart, the number of eligible students in a State or Indian tribe shall be considered to be equal to the number of eligible students that were in the State or tribe for the 2020–2021 school year.
 (d)Adjustment of grant amountNot later than 180 days after the date on which a State or Indian tribe receives a grant under this subpart, the Secretary shall—
 (1)in consultation with the State or tribe concerned, determine whether the actual number of eligible students in the State or Tribe for the year covered by the grant is greater than the estimated number of such students that was used to determine the amount of the grant; and
 (2)if it is determined under paragraph (1) that the actual number of eligible students in the State or Tribe is higher than such estimate, issue a supplementary grant payment to the State or tribe in an amount that ensures that the total amount of the grant funds received by the State or tribe under this subpart for the year covered by the grant accurately reflects the higher number of eligible students.
								499C.Applications
 (a)SubmissionIn order to receive a grant under this subpart, a State or tribe shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (b)ContentsEach application under subsection (a) shall include, at a minimum— (1)an estimate of the number of eligible students in the State or Indian tribe and the cost of waiving community college resident tuition and fees for all eligible students for each fiscal year covered by the grant;
 (2)an assurance that all community colleges in the State or under the jurisdiction of the Indian tribe, respectively, will waive resident tuition and fees for eligible students in accordance with section 499D(a);
 (3)a description of the promising and evidence-based institutional reforms and innovative practices to improve student outcomes, including completion or transfer rates, that have been or will be adopted by the participating community colleges, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, adult, and other underrepresented students;
 (B)the provision of direct support services such as— (i)childcare, transportation, emergency financial assistance, and mental health and substance use disorder treatment;
 (ii)assistance in obtaining health insurance coverage; (iii)assistance securing affordable housing;
 (iv)efforts to address food insecurity and campus hunger; and (v)efforts to facilitate student participation in means-tested Federal benefit programs (as defined in section 479(d));
 (C)providing accelerated learning opportunities, such as dual or concurrent enrollment programs, including early college high school programs;
 (D)strengthening remedial education, especially for low-income, first-generation, adult and other underrepresented students;
 (E)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost; or
 (F)utilizing career pathways or degree pathways; (4)a description of how the State or Indian tribe will ensure that programs leading to a recognized postsecondary credential meet the quality criteria established by the State under section 123(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3153(a)) or other quality criteria determined appropriate by the State or Indian tribe;
 (5)an assurance that all participating community colleges in the State or under the authority of the Indian tribe have entered into program participation agreements under section 487;
 (6)an assurance that the State or Indian tribe will, to the extent practicable, assist eligible students in obtaining information about and accessing means-tested Federal benefit programs (as defined in section 479(d)) for which such students may be eligible;
 (7)an assurance that, for each year of the grant, the State or Indian tribe will notify each eligible student of the student’s remaining eligibility for assistance under this subpart; and
 (8)if the application is submitted by a State— (A)an assurance that the State will, to the extent practicable, consider changes to State law that will enable more community college students to be eligible for means-tested Federal benefit programs (as defined in section 479(d));
 (B)an assurance that the State will meet the requirements of section 499D(b)(1) relating to the alignment of secondary and postsecondary education; and
 (C)an assurance that the State will meet the requirements of section 499D(b)(2) relating to the improvement of transfer pathways between institutions of higher education.
									499D.Program requirements
 (a)General requirements for States and Indian tribesAs a condition of receiving a grant under this subpart a State or Indian tribe shall meet the following requirements:
 (1)For each year of the grant the total amount of community college resident tuition and fees charged to an eligible student in the State or Indian tribe shall be $0.
 (2)For each year of the grant no amount of financial assistance for which an eligible student qualifies may be applied to such tuition or fees.
 (b)State requirementsAs a condition of receiving a grant under this subpart a State shall meet the following requirements:
								(1)Alignment of K–12 and higher education
 (A)In generalThe State shall— (i)submit a plan to align the requirements for receiving a regular high school diploma from a public high school with the requirements for entering credit-bearing coursework at a participating community college; and
 (ii)not later than three years after the date on which the State first receives a grant under this subpart, certify to the Secretary that such alignment has been achieved.
 (B)Failure to certifyIf a State does not provide the certification required under subparagraph (A) by the date specified in such subparagraph, the State shall submit to the Secretary, at such time and in such manner as the Secretary may require—
 (i)a written explanation for the delay in making the certification; and (ii)a plan that will enable the State to make the certification by not later than 5 years after the date on which the State first received a grant under this subpart.
										(2)Transfer pathways
 (A)In generalNot later than 3 years after the date on which a State first receives a grant under this subpart, such State shall certify to the Secretary that each public institution of higher education participating in any program under this title has entered into an articulation agreement (as defined in section 486A(a)) held in common with the other public institutions of higher education located in such State that are participating in any such program. Such articulation agreement shall, at a minimum, include—
 (i)a common general education core curriculum consisting of not less than 30 credit hours or the equivalent coursework, which are fully transferrable to any such public institution of higher education in the State toward meeting specific degree or certificate requirements;
 (ii)common course numbering for substantially similar courses in such common general education core curriculum; and
 (iii)a guarantee that an associate degree in an academic major in the arts or sciences that is awarded by such a public institution of higher education in the State on or after the date that is not later than 3 years after the date on which the State first receives a grant under this subpart shall be fully transferrable to, and credited as, the first 2 years of a related baccalaureate program at a public institution of higher education in such State.
 (B)Failure to certifyIf a State does not provide the certification required under subparagraph (A) by the date specified in such subparagraph, the State shall submit to the Secretary, at such time and in such manner as the Secretary may require—
 (i)a written explanation for the delay in making the certification; and (ii)a plan that will enable the State to make the certification by not later than 5 years after the date on which the State first received a grant under this subpart.
 (3)ApplicabilityThe Secretary may not apply the requirements under this subsection to an Indian tribe. 499E.Allowable uses of funds (a)In generalExcept as provided in subsection (b), a State or Indian tribe shall use a grant under this subpart only to provide funds to participating community colleges to enable such community colleges to waive resident tuition and fees for eligible students as required under section 499D(a).
 (b)Additional usesIf a State or Indian tribe demonstrates to the Secretary that it has grant funds remaining after meeting the demand for activities described in subsection (a), the State or Indian tribe may use those funds to carry out one or more of the following:
 (1)Expanding the scope and capacity of high-quality academic and occupational skills training programs at community colleges.
 (2)Improving postsecondary education readiness in the State or Indian tribe, through outreach and early intervention.
 (3)Expanding access to dual or concurrent enrollment programs, including early college high school programs.
 (4)Improving affordability at 4-year public institutions of higher education. (c)Use of funds for administrative purposesA State or Indian tribe that receives a grant under this subpart may not use any funds provided under this subpart for administrative purposes relating to the grant under this subpart.
 (d)Maintenance of effortA State or Indian tribe receiving a grant under this subpart is entitled to receive its full allotment of funds under this subpart for a fiscal year only if, for each year of the grant, the State or Indian tribe provides—
 (1)financial support for public higher education at a level equal to or exceeding the average amount provided per full-time equivalent student for public institutions of higher education for the three consecutive preceding fiscal years. In making the calculation under this subsection, the State or Indian tribe shall—
 (A)exclude capital expenses and research and development costs; and (B)include need-based financial aid for students who attend public institutions of higher education; and
 (2)financial support for operational expenses for public, four-year colleges and universities at a level equal to or exceeding the average amount provided for the three consecutive proceeding State or Indian tribe fiscal years.
 (e)Annual reportA State or Indian tribe receiving a grant under this subpart shall submit an annual report to the Secretary describing the uses of grant funds under this subpart, the progress made in fulfilling the requirements of the grant, and rates of graduation, transfer and attainment of recognized postsecondary credentials at participating community colleges, and including any other information as the Secretary may require.
 (f)Reporting by SecretaryThe Secretary annually shall— (1)compile and analyze the information described in subsection (e); and
 (2)prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives containing the analysis described in paragraph (1) and an identification of State and Indian tribe best practices for achieving the purpose of this subpart.
 (g)Technical assistanceThe Secretary shall provide technical assistance to eligible States and Indian tribes concerning best practices regarding the promising and evidence-based institutional reforms and innovative practices to improve student outcomes and shall disseminate such best practices among the States and Indian tribes.
							(h)Continuation of funding
 (1)In generalA State or Indian tribe receiving a grant under this subpart for a fiscal year may continue to receive funding under this subpart for future fiscal years conditioned on the availability of budget authority and on meeting the requirements of the grant, as determined by the Secretary.
 (2)DiscontinuationThe Secretary may discontinue funding of the Federal share of a grant under this subpart if the State or Indian tribe has violated the terms of the grant or is not making adequate progress in implementing the reforms described in the application submitted under section 499C.
 499F.DefinitionsIn this subpart: (1)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (2)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year Tribal Colleges and Universities under section 316 and public 2-year State institutions of higher education.
 (3)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
							(5)Eligible student
 (A)DefinitionThe term eligible student means a student who— (i)attends the community college on not less than a half-time basis;
 (ii)is maintaining satisfactory progress (as defined in section 484(c)) in the student’s course of study;
 (iii)is enrolled in an eligible program (as defined in section 481(b)); and (iv)either—
 (I)qualifies for in-State resident community college tuition, as determined by the State or Indian tribe; or
 (II)would qualify for such in-State resident community college tuition, but for the immigration status of such student.
 (B)Special ruleAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this subpart.
 (6)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130).
 (7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101. (8)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning as described in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (9)StateThe term State has the meaning given the term in section 103. 499G.Appropriations (a)Authorization and appropriationsFor the purpose of making grants under this subpart there are authorized to be appropriated, and there are appropriated—
 (1)$1,569,700,000 for fiscal year 2020; (2)$3,472,880,000 for fiscal year 2021;
 (3)$4,431,950,000 for fiscal year 2022; (4)$6,204,030,000 for fiscal year 2023;
 (5)$8,119,870,000 for fiscal year 2024; (6)$9,297,430,000 for fiscal year 2025;
 (7)$11,708,890,000 for fiscal year 2026; (8)$14,971,330,000 for fiscal year 2027;
 (9)$15,619,910,000 for fiscal year 2028; and (10)$16,296,080,000 for fiscal year 2029 and each succeeding fiscal year.
 (b)AvailabilityFunds appropriated under subsection (a) shall remain available to the Secretary until expended. (c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating State and Indian tribe a grant under this subpart that is equal to the minimum amount of the Federal share described in section 499A, the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount..
		3.Pathways to student success for Historically Black Colleges and Universities, Tribal Colleges and
 Universities, and Minority-Serving InstitutionsPart J of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), as added by section 2, is further amended by adding at the end the following:
			
				2Grants to Historically Black Colleges and Universities, Tribal Colleges and Universities, and
			 Minority-Serving Institutions 
					499H.Pathways to student success for Historically Black Colleges and Universities
 (a)In generalFrom amounts appropriated under section 499L(a) for any fiscal year, the Secretary shall award grants to participating 4-year historically black colleges or universities that meet the requirements of subsection (b) to—
 (1)encourage students to enroll and successfully complete a bachelor’s degree at participating institutions;
 (2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and
 (3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.
 (b)EligibilityTo be eligible to receive a grant under the program under this section, an institution shall be a historically black college or university that—
 (1)has a student body of which not less than 35 percent are low-income students; (2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, adult, and other underrepresented students;
 (B)providing direct support services such as— (i)childcare, transportation, emergency financial assistance, and mental health and substance use disorder treatment;
 (ii)assistance in obtaining health insurance coverage; (iii)assistance securing affordable housing;
 (iv)efforts to address food insecurity and campus hunger; and (v)efforts to facilitate student participation in means-tested Federal benefit programs (as defined in section 479(d));
 (C)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs;
 (D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs;
 (E)strengthening remedial education, especially for low-income students, first-generation college students, adult students, and other underrepresented students; or
 (F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost;
 (3)sets performance goals for improving student outcomes for the duration of the grant; and (4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local level to ensure that community college credits can fully transfer to the participating institution.
							(c)Grant amount
 (1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such eligible institution shall receive a grant in an amount based on the product of—
 (A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); and
 (B)the number of eligible students enrolled in the eligible institution for the preceding year. (2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate for an eligible institution increase by more than 3 percent as compared to the amount of such rebate for the preceding year.
							(3)Limitations
 (A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for any year that is greater than the national average of annual tuition and fees at public 4-year institutions of higher education for such year, as determined by the Secretary.
 (B)First-year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase at the eligible institution in the previous 5 years.
 (d)ApplicationAn eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution.
						499I.Pathways to student success for Tribal Colleges and Universities
 (a)In generalFrom amounts appropriated under section 499L(a) for any fiscal year, the Secretary shall award grants to participating 4-year Tribal Colleges or Universities that meet the requirements of subsection (b) to—
 (1)encourage students to enroll and successfully complete a bachelor’s degree at participating institutions;
 (2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and
 (3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.
 (b)EligibilityTo be eligible to receive a grant under the program under this section, an institution shall be a Tribal College or University that—
 (1)has a student body of which not less than 35 percent are low-income students; (2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, adult, and other underrepresented students;
 (B)providing direct support services such as— (i)childcare, transportation, emergency financial assistance, and mental health and substance use disorder treatment;
 (ii)assistance in obtaining health insurance coverage; (iii)assistance securing affordable housing;
 (iv)efforts to address food insecurity and campus hunger; and (v)efforts to facilitate student participation in means-tested Federal benefit programs (as defined in section 479(d));
 (C)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs;
 (D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs;
 (E)strengthening remedial education, especially for low-income students, first generation college students, adult students, and other underrepresented students; or
 (F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost;
 (3)sets performance goals for improving student outcomes for the duration of the grant; and (4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local level to ensure that community college credits can fully transfer to the participating institution.
							(c)Grant amount
 (1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such eligible institution shall receive a grant in an amount based on the product of—
 (A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); and
 (B)the number of eligible students enrolled in the eligible institution for the preceding year. (2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate for an eligible institution increase by more than 3 percent as compared to the amount of such rebate for the preceding year.
							(3)Limitations
 (A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for any year that is greater than the national average of annual tuition and fees at public 4-year institutions of higher education for such year, as determined by the Secretary.
 (B)First-year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase at the eligible institution in the previous 5 years.
 (d)ApplicationAn eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution.
						499J.Pathways to student success for Hispanic-serving institutions, Asian American and Native American
			 Pacific Islander-serving institutions, Alaska Native-serving institutions,
			 Native Hawaiian-serving institutions, predominantly black institutions,
			 and Native American-serving nontribal institutions
 (a)In generalFrom amounts appropriated under section 499L(a) for any fiscal year, the Secretary shall award grants to participating 4-year minority-serving institutions to—
 (1)encourage students to enroll and successfully complete a bachelor’s degree at participating institutions;
 (2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and
 (3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.
 (b)Institutional eligibilityTo be eligible to participate and receive a grant under this section, an institution shall be a minority-serving institution that—
 (1)has a student body of which not less than 35 percent are low-income students; (2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, adult, and other underrepresented students;
 (B)providing direct support services such as— (i)childcare, transportation, emergency financial assistance, and mental health and substance use disorder treatment;
 (ii)assistance in obtaining health insurance coverage; (iii)assistance securing affordable housing;
 (iv)efforts to address food insecurity and campus hunger; and (v)efforts to facilitate student participation in means-tested Federal benefit programs (as defined in section 479(d));
 (C)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs;
 (D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs;
 (E)strengthening remedial education, especially for low-income students, first generation college students, adult students, and other underrepresented students; and
 (F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost;
 (3)sets performance goals for improving student outcomes for the duration of the grant; and (4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local levels to ensure that community college credits can fully transfer to the participating institution.
							(c)Grant amount
 (1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such participating eligible institution shall receive a grant in an amount based on the product of—
 (A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); and
 (B)the number of eligible students enrolled in the eligible institution for the preceding year. (2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate increase by more than 3 percent as compared to the amount of such rebate for the preceding year.
							(3)Limitations
 (A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for a grant year greater than the national average of public four-year institutional tuition and fees, as determined by the Secretary.
 (B)First-year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase made by the institution in the previous 5 years.
 (d)ApplicationAn eligible institution shall submit an application to the Secretary at such time, in such a manner, and containing such information as determined by the Secretary.
 (e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution.
 499K.DefinitionsIn this subpart: (1)Eligible student (A)DefinitionThe term eligible student means a student, regardless of age, who—
 (i)(I)enrolls in a historically black college or university, Tribal College or University, or minority-serving institution; or
 (II)transfers from a community college into a historically black college or university, Tribal College or University, or minority-serving institution;
 (ii)attends the historically black college or university, Tribal College or University, or minority-serving institution, on at least a half-time basis;
 (iii)maintains satisfactory academic progress; and (iv)is a low-income student.
								(B)Special rules
 (i)First 3 yearsAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this title.
 (ii)Special rule for certain studentsNotwithstanding subparagraph (A)(i), an otherwise eligible student whose parent or guardian was denied a Federal Direct PLUS loan under part D after November 1, 2011, and before March 29, 2015, and who subsequently withdrew from a historically black college or university, Tribal College or University, or minority-serving institution, and has not yet completed a program of study at such historically black college or university or minority-serving institution, shall be eligible to participate under sections 499H, 499I, or 499J in order to complete such program of study, subject to all other requirements of sections 499H, 499I, or 499J (as the case may be).
 (2)Historically black college or universityThe term historically black college or university means a part B institution described in section 322(2). (3)Low-income studentThe term low-income student—
 (A)shall include any student eligible for a Federal Pell Grant under section 401; and (B)may include a student ineligible for a Federal Pell Grant under section 401 who is determined by the institution to be a low-income student based on an analysis of the student’s ability to afford the cost of attendance at the institution.
 (4)Minority-serving institutionThe term minority-serving institution means any public or nonprofit institution of higher education— (A)described in paragraph (2), (4), (5), (6), or (7) of section 371(a); and
 (B)designated as a minority-serving institution by the Secretary. (5)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316.
						499L.Appropriations
 (a)Authorization and appropriations for HBCU, TCU, and MSI grantsFor the purpose of carrying out sections 499H, 499I, and 499J there are authorized to be appropriated, and there are appropriated—
 (1)$63,250,000 for fiscal year 2020; (2)$206,990,000 for fiscal year 2021;
 (3)$1,232,760,000 for fiscal year 2022; (4)$1,282,210,000 for fiscal year 2023;
 (5)$1,333,950,000 for fiscal year 2024; (6)$1,386,850,000 for fiscal year 2025;
 (7)$1,408,700,000 for fiscal year 2026; (8)$1,501,850,000 for fiscal year 2027;
 (9)$1,562,800,000 for fiscal year 2028; and (10)$1,626,040,000 for fiscal year 2029 and each succeeding fiscal year.
 (b)AvailabilityFunds appropriated under subsection (a) are to remain available to the Secretary until expended. (c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating institution in the grant programs under sections 499H, 499I, and 499J a grant under this part equal to 100 percent of the grant amount determined under section 499H(c), 499I(c), or 499J(c), as appropriate, the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount..